Exhibit 10.3

CONFIDENTIAL

Final Execution Copy December 11 2013

STRATEGIC COLLABORATION AGREEMENT

THIS STRATEGIC COLLABORATION AGREEMENT (this “Agreement”), effective as of
December 11, 2013 (the “Effective Date”), is made by and between Pure
Biosciences, Inc., a Delaware corporation having a place of business at 1725
Gillespie Way, San Diego, CA 92020 (“Pure”), and Intercon Chemical Company, a
Missouri S corporation having a place of business at 1100 Central Industrial
Drive, St. Louis, MO 63110, and its Affiliates (as defined below) (“ICC”). Pure
and ICC may each be referred to herein individually as a “Party” and
collectively as the “Parties”.

WHEREAS, Pure owns or controls certain intellectual property related to silver
di-hydrogen citrate (“SDC”) and its finished form of antimicrobial products;

WHEREAS, ICC is engaged in the manufacture, packaging, marketing and
distribution services of products such as the products developed and
commercialized by Pure; and

WHEREAS, the Parties are entering into an agreement under which Pure will sell
to ICC certain assets related to the manufacture of products containing SDC (the
“Asset Purchase Agreement”);

WHEREAS, the Parties desire to enter into a relationship for the manufacturing,
supply, promotion and distribution of Products (as defined below), all on the
terms and conditions of this Agreement;

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the Parties hereby agree as follows:

 

1. DEFINITIONS

1.1 “Affiliate” means with respect to a particular Party, any Person which
controls, is controlled by or is under common control with such Party, for so
long as such control exists. For purposes of this definition only, “control”
shall mean direct or indirect ownership of fifty percent (50%) or more (or, if
less than fifty percent (50%), the maximum ownership interest permitted by
applicable Law) of the stock or shares having the right to vote for the election
of directors of such corporate entity, or the possession, directly or
indirectly, of the power to direct, or cause the direction of, the management or
policies of such entity, whether through the ownership of voting securities, by
contract or otherwise. For the avoidance of doubt, Clearly Better, LLC is an
Affiliate of ICC.

1.2 “Applicable Law” means, individually and collectively, any and all laws,
ordinances, orders, rules, rulings, directives and regulations of any kind
whatsoever of any Government Authority or Regulatory Agency within the
applicable jurisdiction that are applicable to the specific activities being
undertaken pursuant to this Agreement.

1.3 “Commercialize” or “Commercialization” means those activities comprising or
relating to the promotion, marketing, advertising, distribution and sale of
Products.

1.4 “Commercially Reasonable Efforts” means with respect to the efforts to be
expended by any Party with respect to any objective, those reasonable, diligent,
good faith

 

Page 1 of 39



--------------------------------------------------------------------------------

CONFIDENTIAL

Final Execution Copy December 11 2013

 

efforts to accomplish such objective as such Party would under similar
circumstances normally use to accomplish a similar objective that such Party is
highly motivated to achieve. With respect to any objective relating to the
Commercialization of a Product by any Party, “Commercially Reasonable Efforts”
shall mean those efforts and resources normally used by such Party with respect
to a product owned or controlled by such Party and considered by it to be among
its principal or lead products.

1.5 “Consignment Inventory” means Pure’s inventory of Product existing as of the
Effective Date stored at ICC Facility.

1.6 “Defect” means damage, nonconformance, or other defect in or relating to the
manufacturing and packaging of Product, excluding freight and transit damages.
Product that is subject to a Defect is considered “Defective”.

1.7 “Deficiency Notice” means a written notice from Pure claiming (a) a Defect
or (b) shortages in the amount of delivered Product.

1.8 “Distribution Channel” means the channel for the distribution of the Product
within each of the ICC Field and Pure Field as indicated in Exhibit B.

1.9 “Facility” means ICC’s facility located at 1100 Central Industrial Drive,
St. Louis, MO 63110.

1.10 “Field” means the ICC Field and the Pure Field, both of which are subject
to customer-specific exceptions as listed in Exhibit C.

1.11 “Government Authority” means any multi-national, federal, state, local,
municipal or other government authority of any nature (including any
governmental division, subdivision, department, agency, bureau, branch, office,
commission, council, court or other tribunal).

1.12 “ICC Field” means the field in which ICC has the exclusive or non-exclusive
right to distribute the Product through the Distribution Channel, which field is
set forth in Exhibit B, which may be amended from time to time upon mutual
written approval by the Management Committee.

1.13 “Information” means any and all data, results, improvements, processes,
methods, protocols, formulas, inventions, know-how, trade secrets and any other
information, patentable or otherwise, which may include scientific, research and
development, manufacturing know-how, pre-clinical, clinical, regulatory,
manufacturing, and safety information or data.

1.14 “Licensed Know-How” means any and all proprietary Information owned or
controlled by Pure that relates directly to the use or practice of the Licensed
Patents and/or is otherwise necessary to Manufacture the Product.

1.15 “Licensed Patents” means (a) the patents and patent applications that are
owned or controlled by Pure or any of its Affiliates that are necessary for the
Manufacture or Commercialization of the Product, including the patents set forth
in Exhibit D; (b) all additional patent applications based on or relating to the
patents and applications set forth in subclause (a)

 

Page 2 of 39



--------------------------------------------------------------------------------

CONFIDENTIAL

Final Execution Copy December 11 2013

 

herein; and (c) any reissues, reexaminations, renewals, extensions,
substitutions, divisionals, continuations, or continuations-in-part of any
thereof

1.16 “Licensed Technology” means the Licensed Patents and Licensed Know-How.

1.17 “Management Committee” means the committee formed by the Parties as
described in Section 2.1.

1.18 “Manufacture” or “Manufacturing” means activities directed to producing,
manufacturing, processing, filling, finishing, packaging, labeling, quality
assurance testing and release, shipping and delivery of the Product.

1.19 “Net Sales” means all amounts invoiced on sales of Products by ICC, its
Affiliates or sublicensees to Third Parties, less the following deductions
actually allowed and taken by such Third Parties and not otherwise recovered by
or reimbursed to the seller whose sales are being measured:

(a) trade, quantity, cash discounts, and group purchasing organization fees
and/or discounts;

(b) credits and allowances to customers on account of rejection or returns or
retroactive price reductions;

(c) freight, postage and transportation charges including handling and insurance
to the extent added to the sales price and set forth separately as such in the
total amount invoiced; and

(d) sales (such as VAT or its equivalent) and excise taxes, other consumption
taxes and customs duties to the extent added to the sales price and set forth
separately as such in the total amount invoiced.

Sales between ICC, its Affiliates and sublicensees for resale shall be excluded
from the computation of Net Sales. In any other sale of Products that is made on
other than arms’ length terms, the amounts invoiced shall be deemed, for
purposes of this definition, no less than the amount that would be invoiced in a
substantially contemporaneous, arms’ length transaction.

1.20 “Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, incorporated association,
joint venture or similar entity or organization, including a government or
political subdivision, department or agency of a government.

1.21 “Product” means any currently existing product containing SDC. As of the
Effective Date, the Products are as set forth in Exhibit A.

1.22 “Product Label” means the labels and other written, printed or graphic
information placed upon any container, wrapper or package used with or for the
Product in the Field, as approved by applicable Government Authorities or
Regulatory Agencies.

 

Page 3 of 39



--------------------------------------------------------------------------------

CONFIDENTIAL

Final Execution Copy December 11 2013

 

1.23 “Pure Field” means the field in which Pure has the exclusive or
non-exclusive right to distribute the Product through the Distribution Channel,
which field is set forth in Exhibit B, which may be amended from time to time
upon mutual written approval by the Management Committee.

1.24 “Registration” means all registrations with the applicable Government
Authorities or Regulatory Agencies as required by Applicable Law for
Manufacturing and Commercializing the Product in the Field in the Territory.

1.25 “Regulatory Agency” means any regulatory authority involved in regulating
any aspect of the conduct, Manufacture, market approval, Commercialization, or
use of the Product. In certain situations, the Regulatory Agency may be a
Government Authority.

1.26 “SDC Concentrate” means Pure’s patented antimicrobial, water soluble,
silver salt of citric acid based on a stabilized silver ion complex produced at
various concentrations by a unique electrochemical process involving silver and
citric acid; this substance is used as a raw material in the production of
various products and use dilutions and distributed under multiple brand names.

1.27 “SOPs” means Pure’s processes and procedures for the manufacture of
Product, including the Quality and Environmental Guidelines, Batch Record
Requirements, Testing Procedures, Equipment Specifications, Validation of
Equipment Cleaning and Maintenance Processes, as set forth in Exhibit E or
otherwise provided by Pure to ICC.

1.28 “Specifications” means the bill or materials and specifications for the
Product(s) and the packaging as set forth in Exhibit F or otherwise provided by
Pure to ICC.

1.29 “Term” means the Initial Term and any Renewal Term.

1.30 “Territory” means: (i) the United States and Canada and other specified
countries as mutually agreed upon in writing between the parties for the ICC
Field (the “ICC Territory”); and (ii) worldwide for the Pure Field (the “Pure
Territory”).

1.31 “Third Party” means any Person other than Pure and its Affiliates and ICC
and its Affiliates.

1.32 “Trademark” means the trademarks, trade names, designs and markings
designated by Pure that are for use on or in connection with the Product.

1.33 “Transfer Price” means the direct materials costs (as per the Product’s
bill of material and applicable scrap allowances), plus conversion costs as
detailed in Exhibit G.

 

2. GOVERNANCE

2.1 Establishment and Composition. Promptly after the Effective Date, the
Parties shall establish a Management Committee of six (6) committee members to
oversee and control the implementation of this Agreement between the Parties.
The Management Committee shall consist of three (3) representatives designated
by each Party, specifically the Chief Executive Officer, Chief Financial Officer
and Executive Vice President of Sales. If a representative of a

 

Page 4 of 39



--------------------------------------------------------------------------------

CONFIDENTIAL

Final Execution Copy December 11 2013

 

Party is unable to attend a meeting, such Party may designate an alternate
representative to attend such meeting. The Management Committee shall have a
secretary, who shall be an employee of the designating Party, shall serve for a
term of one (1) year, and shall be selected alternately, on an annual basis, by
either Party. The initial secretary shall be designated by Pure. The role of the
secretary shall be to prepare and circulate agendas no later than three (3) days
prior to the meeting and to ensure the preparation of minutes and any
corrections thereto, but the secretary shall have no additional powers or rights
beyond this role.

2.2 Scope of Authority and Responsibilities. The Management Committee shall
monitor and coordinate performance under this Agreement and shall, subject to
Section 2.3, have decision-making authority for specific business aspects
concerning the Manufacture and Commercialization of the Product in the Field in
the Territory, including:

(a) discuss and resolve any Manufacturing and Commercialization issues that
arise during the Term;

(b) review and approve inventory levels and disposition strategies of any
inventory held in excess of three (3) months of procurement or production;

(c) review and approve ICC’s use of the Trademark in the ICC Field, including
brand marketing and positioning, to ensure consistency with Pure’s global brand
strategy;

(d) approve any changes to the SOPs or Specifications;

(e) review and discuss ICC’s diligence efforts in Commercializing the Product in
the ICC Field;

(f) review and approve (i) the price for Products based on the applicable Field,
and (ii) any changes in the Transfer Price;

(g) review and approve changes to the Field, including customer specific
exceptions as amended in writing to Exhibit C;

(h) review and approve changes to the Territory as amended in writing to
Exhibit B;

(i) review and approve any development activities to be undertaken by the
Parties for other SDC-based products as specified in Article 8; and

(j) address such other issues and matters as are expressly specified in this
Agreement or as the Parties may agree from time to time.

2.3 Limitations on Authority. Notwithstanding anything in this Agreement to the
contrary, except as otherwise expressly provided in this Agreement, the
Management Committee shall have no authority to amend or supplement this
Agreement, nor to waive compliance with any provision of this Agreement except
to the extent mutually agreed upon by the Parties and documented in a written
amendment to this Agreement executed by authorized representatives of each
Party.

 

Page 5 of 39



--------------------------------------------------------------------------------

CONFIDENTIAL

Final Execution Copy December 11 2013

 

2.4 Meetings. The Management Committee shall meet no less frequently than
monthly. A quorum of the Management Committee requires at least the Chief
Executive Officer or the Chief Financial Officer of each Party be present at the
meeting. Either Party may, at its discretion, invite a reasonable number of
non-voting employees, consultants or advisors to attend the meeting of the
Management Committee, provided that such invitees are bound by appropriate
confidentiality obligations. Meetings may be conducted via videoconference,
teleconference or in person. The Management Committee shall review and approve
the meeting minutes for the prior meeting.

2.5 Decisions. The Management Committee may act only by consensus. The
representatives from each Party will have, collectively, one (1) vote on behalf
of that Party. If the Management Committee cannot reach consensus on an issue
that comes before the Management Committee and over which the Management
Committee has oversight, then such matter shall be referred to the Chief
Executive Officers for discussion and resolution. If the Chief Executive
Officers are unable to resolve such Dispute within thirty (30) days of
initiating such negotiations, unless otherwise agreed by the Parties, the
Management Committee may not take any action on such issue.

 

3. LICENSE

3.1 Grant. Subject to the terms and conditions of this Agreement, including the
rights reserved under Section 3.2, Pure hereby grants to ICC the following
licenses:

(a) An exclusive, nontransferable, non-sublicensable right and license under the
Licensed Technology for ICC to Manufacture the Product for use in the Field in
the Territory. Notwithstanding the foregoing, with the exception of SDC
Concentrate, ICC may subcontract certain packaging services subject to Pure’s
review and approval, which approval will not be unreasonably withheld.

(b) An non-exclusive right and license, with the right to grant sublicenses, to
Commercialize the Product solely in the ICC Field in the ICC Territory through
the Distribution Channel, which may be amended on Exhibit B and Exhibit C for
specific exclusivity from time to time upon mutual written consent by the
Management Committee, which shall not be unreasonably withheld. The granting of
right and licenses to other prospective sellers in the ICC Fields, Distribution
Channels and Territory will also be subject to written consent of the Management
Committee. In support of this Collaboration Agreement and the Parties respective
commercialization efforts, both Parties will make all reasonable efforts to
direct any and all inquiries from prospective customers in the PURE and ICC
Fields and Distribution Channels, respectively, as listed on Exhibit’s B & C.

(c) A revocable, limited, non-exclusive, non-transferable license in the
Territory to use the Trademarks solely for the Product Label and
Commercialization of the Product in the ICC Field.

3.2 Retained Rights. Pure retains the right to Manufacture Product during the
Term of this Agreement in the event ICC is unable to supply Product to Pure in
accordance with Pure’s forecasted amounts as required by Section 6 of this
Agreement.

 

Page 6 of 39



--------------------------------------------------------------------------------

CONFIDENTIAL

Final Execution Copy December 11 2013

 

3.3 Option Grant. If Pure wishes to have products other than the Products
manufactured, then Pure shall notify ICC in writing (such notification to
provide information regarding the new product sufficient to allow ICC to make a
determination regarding the processes, materials and costs associated with the
manufacture of such product) and ICC has the right of first refusal for the
manufacture of any such new Pure products, provided that (i) ICC notifies Pure
in writing within a reasonable time frame, not to exceed ninety (90) days after
delivery of Pure’s notice or such longer date as the Parties may agree, that ICC
wishes to exercise such right, and (ii) the Parties agree in writing on the
terms and conditions of such manufacture (such terms and conditions to be
substantially similar to the manufacture terms and conditions of the Product)
within a reasonable time frame, not to exceed ninety (90) days after the date
ICC delivers such notice to Pure.

3.4 No Other License Rights. ICC acknowledges that the rights and licenses
granted under this Article 3 are limited to the scope expressly granted.
Accordingly, except for the rights expressly granted under this Article 3, no
right, title or interest under any intellectual property of Pure or its
Affiliates, of any nature whatsoever, is granted whether by implication,
estoppel, reliance or otherwise, by Pure to ICC. All rights with respect to the
Licensed Technology and Product Trademarks that are not specifically granted
herein, including those rights expressly reserved to Pure pursuant to
Section 3.2, are reserved to Pure.

3.5 Transfer of Licensed Know-How. As soon as is reasonably practicable after
the Effective Date, Pure will provide to ICC copies of all Licensed Know-How
then in existence and in tangible written or other documentary form and that is
reasonably necessary, in Pure’s reasonable good faith discretion, for the
Manufacture of Product by ICC.

 

4. CONSIGNMENT INVENTORY

4.1 Storage. Pure may, at its cost at any time after the Effective Date upon
reasonable advance notice to ICC, transfer to ICC the Consignment Inventory. ICC
shall store the Consignment Inventory in a secure and segregated location in
ICC’s control, under acceptable quality control storage conditions required for
the Products. ICC shall bear the cost of such storage, except that ICC will have
the right to charge Pure the following storage and disposal fees starting on or
any time after March 31, 2014.

(a) disposal fees: ***

(b) monthly storage: ***

4.2 Disposition. ICC shall retain the Consignment Inventory solely for use and
distribution in accordance with this Agreement. The Management Committee will
review and approve disposition strategies of any Consignment Inventory remaining
at ICC as of March 31, 2014, and thereafter will review the Consignment
Inventory on a quarterly basis.

4.3 Repackaging. If either Party requires that any Products within the
Consignment Inventory be repackaged, then Pure will pay for such repackaging
charges as follows: (i) repackaging costs incurred on behalf of ICC will be will
be invoiced to Pure for such repackaged Products, and (ii) repackaging costs
incurred by ICC on behalf of Pure will be invoiced to Pure

 

***  Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 7 of 39



--------------------------------------------------------------------------------

CONFIDENTIAL

Final Execution Copy December 11 2013

 

for such repackaged Products. For the avoidance of doubt, repackaging costs will
include the cost of materials and labor costs specifically incurred or expended
for repackaging of Consignment Inventory, which costs shall be without overhead
or other mark up and shall be approved by the Management Committee. The
financial terms set forth in Article 9 are applicable to any sale of the
Consignment Inventory.

4.4 Insurance. Pure will obtain and maintain property insurance coverage for the
value of the Consignment Inventory for so long as such Consignment Inventory is
held by ICC, and each such policy will name ICC as additional insured. Pure will
provide proof to ICC of such insurance upon ICC’s request.

 

5. MANUFACTURE

5.1 Facility. ICC shall bear, at its sole expense, the capital investment and
related start-up production expenses necessary to prepare, validate and license
the Facility for the Manufacture of Product, including construction build-out
costs associated with adapting the Facility for the Manufacture of Products.

5.2 Production Transfer. Each Party shall use Commercially Reasonable Efforts to
implement the following two-stage transfer for the Manufacture of SDC
Concentrate:

(a) Stage 1. By *** , the validation and qualification of ICC capability to
produce SDC Concentrate within Specifications utilizing four of the original
Pure reactors.

(b) Stage 2. By no later than *** from the date of approved validation and
qualification of Stage One, which approval shall be by written mutual consent of
the Management Committee, the final installation of the remaining reactors and
final transfer of all Manufacturing to the Facility.

5.3 Manufacturing Requirements. ICC shall Manufacture all Products under this
Agreement in strict conformity with the applicable SOPs, Applicable Laws, and
ICC’s quality management system standards and requirements. Without limiting the
generality of the foregoing:

(a) ICC is responsible, at its sole cost and expense, for the planning,
management, procurement, manufacture and storage of all components necessary for
the Manufacture of Product as well as the Product. ICC shall draw such
components, packaging components, and Product from storage in accordance with
FIFO (First In –First Out) principles.

(b) ICC shall test each batch of Product in accordance with the applicable SOPs.
With respect to each batch of Product, ICC shall provide Pure with the
applicable batch record, certificate of analysis and other test records
generated in accordance with applicable SOPs, and such other information as
requested by Pure in connection with the testing of each Product, in each case
within 30 days after such records and information becomes available or is
requested by Pure, as applicable. With respect to each batch of a Product, ICC
shall maintain Product samples, the applicable batch record, certificate of

 

***  Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 8 of 39



--------------------------------------------------------------------------------

CONFIDENTIAL

Final Execution Copy December 11 2013

 

analysis and such other records and information for five (5) years after
shipment of the last Product from such batch.

5.4 Product Storage. ICC shall store all Product at the Facility separately from
any other materials and in accordance with the applicable SOPs. ICC assumes
responsibility for any loss or damage to Products while stored by ICC.

5.5 Labels. ICC shall maintain sufficient inventory of Labels to meet Pure’s
forecast demand for Products in accordance with Section 6. The cost of labels
and for disposal of any obsolete labels will be shared by the Parties on a pro
rata basis based on the unit sales volume for the previous one-hundred and
eighty (180) days, as measured from the date the Management Committee determines
that such labels are obsolete. In the event label changes are required to meet
Applicable Law then Pure will be responsible for the cost of such obsolete
labels.

5.6 Registrations. Except as otherwise mutually agreed in writing by the
Parties, Pure shall own and control all Registrations for the Products. Pure
will maintain all registrations current unless otherwise agreed upon by the
Management Committee.

5.7 Records. ICC shall keep complete and accurate records related to Products
Manufactured and shipped by ICC. ICC shall maintain all such records for the
longer of five (5) years after expiration or termination of this Agreement or
such period as required by Applicable Law. ICC shall provide Pure with access to
or copies of such records during normal business hours or copies of such records
as requested by Pure.

5.8 Facility Audits.

(a) Pure or its designee shall be permitted to conduct an inspection or audit of
the Facility. ICC shall allow Pure to make such inspection or audit of the
Facility during normal business hours. ICC shall reasonably cooperate with Pure
to facilitate such inspection or audit. Any such inspection or audit by Pure
pursuant to this Section 5.8 shall be conducted no more frequently than twice
every calendar year and shall occur as promptly as possible following written
notice by Pure of its desire for such inspection or audit, but in no event later
than one (1) month thereafter. Costs associated with auditing shall be solely
borne by Pure.

(b) If a Government Authority or Regulatory Agency desires to conduct an
inspection or audit with regard to the Product or the portion of the Facility
where the Product is manufactured, ICC shall promptly notify Pure. In such case,
ICC shall permit and cooperate with such inspection or audit. Pure shall have
the right to have a representative observe such inspection or audit. Following
receipt of the inspection or audit observations of the Government Authority or
Regulatory Agency (a copy of which ICC shall immediately provide to Pure to the
extent it relates to the Product or Manufacture thereof), ICC shall prepare a
draft response to any such observations, in consultation with Pure, and ICC
shall provide a copy to Pure of the submitted final response.

5.9 Product Withdrawals and Recalls. ICC shall maintain an effective system of
batch traceability and up-to-date and accurate shipping records sufficient to
enable either Party to

 

Page 9 of 39



--------------------------------------------------------------------------------

CONFIDENTIAL

Final Execution Copy December 11 2013

 

implement an immediate withdrawal or recall of (or other corrective action for)
any Product. Such records shall include, without limitation, customer delivery
records (including batch number, delivery date, customer’s name and contact
information). In the event of a Product incident, withdrawal, recall or other
corrective action initiated by or on behalf of Pure or by a Government
Authority, Regulatory Agency or court: (i) ICC fully shall cooperate with Pure
in effecting the reporting of an incident, withdrawal, or the recall of the
affected Products; and (ii) ICC promptly shall provide Pure with the location
of, and all other requested information relating to, all affected Products that
ICC has shipped or holds in its inventory.

 

6. SUPPLY

6.1 Forecast. Commencing on the Effective Date and each month thereafter, Pure
shall provide ICC with a written forecast indicating good faith estimates of
Product that Pure may need for the next succeeding *** , which shall be updated
by Pure by the fifth (5th) day of each month with respect to each of the
succeeding *** prior to forecasted month (the “Forecast”). ICC shall produce the
quantity of Product identified in the Forecast for the first month (“Firm
Order”). The quantity of Product for the second through sixth months of the
Forecast shall be non-binding and for planning purposes only in order for ICC to
ensure that ICC has sufficient capacity and component inventory to meet Pure’s
requirements.

6.2 Written Orders. Each Firm Order shall specify Pure’s purchase order number,
quantities, delivery address(s), the required delivery date, and any other
elements necessary to ensure the timely delivery of the Product.

6.3 Order Fulfillment. ICC shall, by the ship date specified in the Firm Order,
provide the quantity of Product up to *** of the Forecast and shall use best
efforts to deliver all Firm Orders that exceed *** of the Forecast.

6.4 Delivery. ICC shall drop ship all Products through ICC’s supply chain
system, unless provided specific freight forwarding instructions, in accordance
with the Firm Order. All Products per the Firm Order shall be available for
pickup by the assigned carrier by the applicable shipment date. All Products
shall be delivered and shipped EXW Facility (INCOTERMS 2010). Title and risk of
loss and damages to Products shall pass to Pure or Pure’s customer upon delivery
by ICC to the designated carrier.

6.5 Non-Conforming Orders. Subject to and in accordance with ICC’s standard
operation procedure titled “Quality System Complaint Process”, which procedure
and any amendments thereto shall be reviewed and approved by the Management
Committee, Pure shall send to ICC any Deficiency Notice within    ***    after
Pure’s customer’s receipt of the Product. In the event a Defect in the Product
could not reasonably be discovered within this    ***    period (“Latent
Defect”), Pure and its customers shall have the right to reject such Product
within    ***    after discovering the Latent Defect. Upon receipt of a
Deficiency Notice, and after review and acceptance by ICC under the terms of its
“Quality System Complaint Process”, ICC shall, at its sole cost and expense:
(a) replace the rejected Product with Product that is not Defective
within    ***    , and (b) deliver such replacement Product to Pure or to Pure’s
customer, as directed by Pure. ICC shall arrange, at its sole cost and

 

*** 

Portions of this page have been omitted pursuant to a request for Confidential
Treatment and filed separately with the Commission.

 

Page 10 of 39



--------------------------------------------------------------------------------

CONFIDENTIAL

Final Execution Copy December 11 2013

 

expense, for all such Defective Product to be picked up and destroyed in
accordance with all Applicable Laws

 

7. COMMERCIALIZATION

7.1 General. ICC shall use Commercially Reasonable Efforts to Commercialize the
Product in the ICC Field in the Territory. Each Party shall bear its own cost
for its Commercialization activities.

7.2 Promotional Materials.

(a) ICC shall not use or distribute any product labels, promotional or marketing
literature or materials created by ICC for the Products until such product
label, literature or materials are reviewed and approved by Pure, which approval
shall not be unreasonably withheld or delayed. Such materials must be consistent
with Registrations for the Products as well as Pure’s global brand strategy.
Pure will own all right, title, and interest in all product labels, and
promotional and marketing materials related to the Products. ICC hereby
irrevocably transfers, conveys and assigns to Pure in perpetuity all right,
title, and interest in such materials, including all copyrights, the right to
make derivative works and collective works with respect thereto. ICC shall be
responsible for all costs associated with use of the promotional materials,
including creation, duplication and publication.

(b) Any use or display of the Trademarks by ICC shall be in a manner that Pure
agrees is commercially reasonable, which approval by Pure shall not be
unreasonably withheld or delayed. Pure may, at its discretion, independently
monitor ICC’s use of the Trademarks, and if Pure perceives a use or display of
any Trademark that is not in accordance with previously approved submissions or
is otherwise damaging to Pure, Pure may notify ICC of such and ICC shall correct
such non-conformance or shall cease and desist such use or display within five
(5) days of receipt of such notice.

7.3 Customer Questions, Complaints and Product Inquiries. Pure shall have the
sole responsibility for responding to Product inquiries, questions, complaints
and any adverse claims (“Inquiries”) from customers in the Pure Field and ICC
shall have the sole responsibility to responding Inquiries from customers in the
ICC Field. Each Party shall refer Inquiries received from a customer of the
other Party within one (1) business day. Should the Parties, through the
Management Committee, agree on any changes to the responsibilities set forth in
this Section 7.3, such changes shall be documented in an amendment pursuant to
Section 2.3.

7.4 Product Returns. Each Party shall have the responsibility, at its sole cost
and expense, for handling Product returns from such Party’s customers. ICC shall
provide Pure with such assistance as Pure may reasonably require to manage such
returns. To the extent that such return results from, or arises out of, any
Defect or Latent Defect, ICC shall: (a) use all reasonable efforts to replace,
at ICC’s sole cost and expense, the returned Products with new Products within
five (5) days from the date that Pure notifies ICC about the returned Product;
and (b) ICC shall reimburse Pure for the sum of (i) the Transfer Price paid by
Pure for the returned Product unless ICC replaces such Product, and (ii) Pure’s
out-of-pocket expenses for retrieval, transportation and destruction of the
returned Product, including administrative expenses.

 

Page 11 of 39



--------------------------------------------------------------------------------

CONFIDENTIAL

Final Execution Copy December 11 2013

 

Products that are not Defective and are returned by Pure customers and accepted
by ICC will be subject to appropriate restocking or disposal fees, determined by
ICC on a case-by-case basis. ICC shall immediately notify Pure of such return,
whether the Product will be restocked or destroyed, and any charges related
thereto.

7.5 Customer Billing and Collections. Each Party shall be responsible for its
billing, collections and credit management of their respective customers.

 

8. DEVELOPMENT

8.1 Product Development. Pure and ICC shall collaborate in accordance with this
Section 8 on any future SDC Concentrate-technology based product development and
share resources for new product development. Each Party shall incur its
respective costs for any such product development.

8.2 Management Committee Oversight. Except as set forth in Section 8.3, any SDC
Concentrate-technology based product development project or new product
development will only be conducted after it has been reviewed and approved by
the Management Committee and the Parties have entered into a definitive written
agreement setting forth the applicable terms and conditions of the project. The
following information must be submitted to the Management Committee for each
project: a project budget, project timeline, and market assessment. The
definitive agreement for each such project will include the exclusive and
non-exclusive distribution rights related to any product that results from such
project and ICC’s right to exercise its manufacturing right of refusal under
Section 3.3.

8.3 Development in the Food Industry. Both Parties agree that Pure’s product
development efforts directed at expanding SDC-technology product registration,
necessary approvals from Government Authorities and Regulatory Agencies, and
commercialization in the food industry is excluded from the Management Committee
review and approval process, and Pure may pursue such development efforts
without any consent from the Management Committee or ICC.

 

9. FINANCIAL TERMS

9.1 Transfer Price.

(a) Pure agrees to pay the Transfer Price to ICC for all Product ordered by Pure
and shipped by ICC in accordance with the terms and conditions of this
Agreement.

(b) ICC will invoice Pure within one business day for all Product shipped to
Pure’s customers. The invoice shall be submitted by e-mail or agreed upon
electronic means. Pure shall pay such invoice within thirty (30) days of the
invoice date. Pure shall receive a one percent (1%) discount on the invoice
amount if such invoice is paid by Pure within ten (10) days of invoice date.

(c) When cumulative Net Sales of Product by both Parties reaches *** , the
Parties shall renegotiate the Transfer Price. In addition, the Transfer Price
may be amended from time to time by mutual written consent by the Management
Committee. The Management Committee will review commodity prices for

 

***  Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 12 of 39



--------------------------------------------------------------------------------

CONFIDENTIAL

Final Execution Copy December 11 2013

 

raw materials on a monthly basis and will agree to price changes if the price of
the raw materials has changed (i.e., increased or decreased) at least *** of
Transfer Price from the previous month. Any resulting price changes due to
market changes in the price of bill of material items will be reflected on next
production run utilizing materials at new costs.

9.2 Royalties.

(a) ICC shall pay to Pure a *** royalty on Net Sales of Products in the ICC
Field.

(b) Within twenty (20) days after the end of each month, ICC shall deliver to
Pure a report stating for such month: (i) the amount of Net Sales for each
Product, (ii) the names of the customers who purchased Product, (iii) the
Distribution Channel categories for which each customer purchased Product,
(iv) Product volume by customer, and (v) Product mix of sales. The royally
payment due for the sale of the Product during such month shall be remitted to
Pure no later than forty-five (45) days after the end of each such month.

9.3 Payment Method. Payments by either Party hereunder shall be paid by wire
transfer, or electronic funds transfer (EFT) in immediately available funds to a
bank account designated by each Party. Regardless of the amounts of any payments
due from one Party to the other under this Agreement, all amounts payable under
this Agreement shall be paid in full.

9.4 Taxes. Each Party shall be solely responsible for the payment of any taxes,
duties and other charges that may be levied by a Government Authority for such
Party’s activities under this Agreement.

9.5 Late Payments. All payments due under this Agreement not received within the
period due shall bear interest from the date they are due until the date they
are paid at the rate of one percent (1%) per month or the maximum rate permitted
by law, whichever is less. The Party that is delinquent in making payments shall
pay any and all reasonable costs, including attorneys’ fees, incurred by the
other Party in collecting any amounts owed under this Agreement.

9.6 Audit. ICC shall keep complete and accurate records of the underlying
revenue and expense data relating to the calculations of Net Sales and payments
required under this Agreement. Pure shall have the right, at its own expense and
no more than once per year, to have an independent, certified public accountant,
selected by Pure and reasonably acceptable to ICC, review all such records upon
reasonable notice and during regular business hours and under obligations of
strict confidence, for the sole purpose of verifying the basis and accuracy of
payments required and made under this Agreement within the prior thirty-six
(36) month period. No calendar quarter may be audited more than one time. ICC
shall receive a copy of each audit report promptly from Pure. Should the
inspection lead to the discovery of a discrepancy to Pure’s detriment, ICC shall
pay the amount of the discrepancy in Pure’s favor within sixty (60) days after
being notified thereof. Pure shall pay the full cost of the inspection unless
the discrepancy is greater than five percent (5%), in which case ICC shall pay
to Pure the actual cost charged by such accountant for such inspection. If such
audit shows a discrepancy in ICC’s

 

*** 

Portions of this page have been omitted pursuant to a request for Confidential
Treatment and filed separately with the Commission.

 

Page 13 of 39



--------------------------------------------------------------------------------

CONFIDENTIAL

Final Execution Copy December 11 2013

 

favor, then ICC may credit the amount of such discrepancy against subsequent
amounts owed to Pure, or if no further amounts are owed under this Agreement,
then Pure shall pay ICC the amount of the discrepancy within sixty (60) days
after being notified thereof.

9.7 Audit Disputes. If there is a dispute between the Parties following any
audit pursuant to Section 9.6, the dispute shall be submitted to the Management
Committee, which shall have *** after submission of the dispute to resolve any
disputed issues. If the Management Committee is unable to resolve any such
dispute, then either Party may refer the issue (an “Audit Disagreement”) to an
independent certified public accountant for resolution. Where an Audit
Disagreement is submitted for resolution by either Party, the Parties shall
comply with the following procedures:

(a) Written notice. The Party submitting the Audit Disagreement for resolution
shall provide written notice to the other that it is invoking the procedures
under this Section 9.7.

(b) Selection of Independent Certified Public Accountant. Within thirty
(30) days of the receipt of such written notice, the Parties shall jointly
select an independent accounting firm as agreed between the Parties, to act as
an independent certified public accountant to resolve such Audit Disagreement.
If the Parties fail to agree on an independent certified public accountant
within said *** , either Party is entitled to file a request with the American
Arbitration Association, to appoint one of said four independent certified
public accountants.

(c) Description of Audit Disagreement. The Parties shall describe the Audit
Disagreement submitted for resolution in writing to the independent certified
public accountant within ten (10) days of the unanimous selection or appointment
of such independent certified public accountant.

(d) Binding Decision. The independent certified public accountant shall render a
decision on the Audit Disagreement as soon as practical. The decision of the
independent certified public accountant shall be final and binding unless such
Audit Disagreement involves alleged fraud, breach of this Agreement or
construction or interpretation of any of the terms and conditions hereof.

9.8 Fees and Expenses. All fees and expenses of the independent certified public
accountant, including any Third Party support staff, or other costs incurred
with respect to performance of the procedures specified at the direction of the
independent certified public accountant in connection with such Audit
Disagreement, shall be borne by each Party in inverse proportion to the disputed
amounts awarded to the Party by the independent certified public accountant
through such decision. For example, if Party A disputes $100 and the independent
certified public accountant awards Party A $60, Party A must pay forty percent
(40%) and Party B sixty percent (60%) of the independent certified public
accountant’s costs.

 

10. INTELLECTUAL PROPERTY

10.1 Intellectual Property Ownership. As between the Parties, all right, title
and interest to any discovery, creation, work of authorship or invention
(whether or not patentable)

 

*** 

Portions of this page have been omitted pursuant to a request for Confidential
Treatment and filed separately with the Commission.

 

Page 14 of 39



--------------------------------------------------------------------------------

CONFIDENTIAL

Final Execution Copy December 11 2013

 

made in the performance of activities under this Agreement related to the
Product, including the manufacture of the Product and the use of the Product for
any purpose (each, a “Product Improvement”), shall be owned solely by Pure. For
clarity, each Product Improvement will automatically become either Licensed
Patents or Licensed Know-How, as applicable, and included within the license
grants under Section 3.1 without any additional consideration. ICC shall assign,
and hereby assigns, to Pure all of ICC’s right, title and interest in and to
each Product Improvement. ICC will promptly disclose all Product Improvements
made by or on behalf of ICC to Pure. ICC will execute and deliver such
assignments and other instruments reasonably needed, and otherwise cooperate
with Pure, to effect or perfect such assignments and the recordings thereof.

10.2 Prosecution and Maintenance. Pure shall, at its expense, file, prosecute,
defend and maintain, including conducting re-examination, reissue, opposition
and interference proceedings (and any other similar patent proceedings)
regarding, the Licensed Patents before all patent authorities (collectively,
“Prosecution”). Pure shall keep ICC reasonably informed of such Prosecution
efforts and results. Pure shall not abandon any patent rights in the Licensed
Patents without first notifying ICC in writing. If Pure intends to abandon any
rights of any of the Licensed Patents, or does not conduct the Prosecution of
any claim or patent application or patent within the Licensed Patents in any
specific country, Pure shall first provide written notice thereof to ICC at
least ninety (90) days prior to any such abandonment. Within sixty (60) days
after receipt of Pure’s notification, ICC shall provide a response to Pure
whether ICC intends to undertake the Prosecution of such claims, applications or
patents at ICC’s sole cost and expense, and in such case Pure shall do all
things to provide ICC with the right and opportunity to conduct the Prosecution
of such claim or patent application or patent. In those instances where ICC
undertakes the Prosecution of such claims, applications or patents, those
claims, applications, or products shall become the property of ICC and Pure will
execute and deliver such assignments and other instruments reasonably needed,
and otherwise cooperate with ICC, to effect or perfect such assignments and the
recording thereof.

10.3 Infringement by Third Parties. If requested by ICC, Pure may, but is not
obligated to, enforce the Licensed Patents against infringers within the ICC
Territory and ICC Field. Where Pure enforces the Licensed Patents, then Pure
shall keep ICC fully informed of the progress and results of any such
enforcement action. Any recoveries in any such enforcement actions against an
infringement brought under this Section 10.3 shall be used first to reimburse
Pure’s out-of-pocket costs and expenses (including attorneys’ fees) for such
action and any remainder shall be retained by Pure. Pure shall not enter into
any settlement of any action under this Section 10.3 that materially negatively
affects ICC’s rights or interests under this Agreement without ICC’s written
consent, which consent shall not be unreasonably withheld or delayed. If a Third
Party is infringing a Licensed Patent by making a Product that ICC has the
exclusive right under this Agreement to Manufacture (a “Field Infringement”),
and if Pure does not enforce the Licensed Patent against such Field Infringement
within ninety (90) days after request by ICC, or ceases such enforcement without
causing the Field Infringement to terminate, then thereafter ICC shall have the
right to enforce the applicable Licensed Patents against such Field
Infringement, at its expense, and shall keep Pure reasonably informed of such
enforcement. In any such enforcement by ICC, Pure agrees to join the action as a
party plaintiff (at ICC’s expense) if required for ICC to have standing to
pursue the action and to cooperate and provide all reasonable assistance in
ICC’s enforcement. In any instance when ICC enforces the Licensed Patent, ICC
shall be entitled to receive and keep any recoveries in any such enforcement
action

 

Page 15 of 39



--------------------------------------------------------------------------------

CONFIDENTIAL

Final Execution Copy December 11 2013

 

as reimbursement of ICC’s out of pocket costs and expenses (including Attorney’s
fees) for such actions and any remainder shall be retained by ICC.

10.4 Defense of Third Party Actions. Each Party shall promptly notify the other
Party upon receiving written notice of any potential infringement, or any Third
Party claim or action against Pure or ICC for possible infringement, or a Third
Party patent right resulting from the practice or use by ICC of the Licensed
Technology under this Agreement. Pure shall be responsible for defending, and
shall control the defense of, any such action brought against such Party, unless
ICC assumed the Prosecution of such Patent under Section 10.2. Pure shall not
enter into any settlement of any action under this Section 10.4 which materially
negatively affects ICC without ICC’s prior written consent.

 

11. REPRESENTATIONS AND WARRANTIES

11.1 General Representations and Warranties. Each Party represents and warrants
to the other that:

(a) it is duly organized and validly existing under the laws of the jurisdiction
of its incorporation or continuance, as the case may be, and has full corporate
power and authority to enter into this Agreement and to carry out the provisions
hereof;

(b) it is duly authorized to execute and deliver this Agreement and to perform
its obligations hereunder, and the individual executing this Agreement on its
behalf has been duly authorized to do so by all requisite corporate action;

(c) this Agreement is legally binding upon it and enforceable in accordance with
its terms. The execution, delivery and performance of this Agreement by it does
not conflict with any agreement, instrument or understanding, oral or written,
to which it is a party or by which it may be bound, nor violate any material
applicable Law;

(d) it has not granted, and shall not grant during the Term, any right to any
Third Party which would conflict with the rights granted to the other Party
hereunder;

(e) it is not aware of any action, suit or inquiry or investigation instituted
by any Person which questions or threatens the validity of this Agreement; and

(f) no consent or approval from any Third Party (including any governmental or
administrative body or court).

11.2 Pure Representations and Warranties. Pure represents and warrants:

(a) it owns or controls all the Licensed Technology and has the full legal
rights and authority to grant the licenses and rights under the Licensed
Technology granted under this Agreement;

(b) as of the Effective Date, there is no pending litigation or, to the best of
Pure’s actual knowledge (with no obligation of inquiry), written threat of
litigation that has been received by Pure (and has not been resolved by taking a
license or otherwise), which alleges that Pure’s activities with respect to the
Licensed Patents or Product have

 

Page 16 of 39



--------------------------------------------------------------------------------

CONFIDENTIAL

Final Execution Copy December 11 2013

 

infringed or misappropriated any of the intellectual property rights of any
Third Party in the Territory; and

(c) as of the Effective Date, to the best of Pure’s actual knowledge (with no
obligation of inquiry), the practice of the Licensed Technology as contemplated
by this Agreement does not infringe any patent rights, or misappropriate any
other intellectual property, owned by a Third Party.

11.3 ICC Representations, Warranties and Covenants. ICC represents, warrants and
covenants that:

(a) it has the necessary experience and capabilities to Manufacture and
Commercialize the Product pursuant to the terms and conditions of this
Agreement;

(b) within thirty (30) days after completion of the transfer set forth in
Section 5.2, the Facility will be properly validated and licensed by appropriate
Governmental Authorities and Regulatory Agencies to Manufacture the Product;

(c) all Product delivered pursuant to this Agreement shall conform with the
Specifications and shall be manufactured in compliance with the SOPs and
Applicable Laws; and

(d) no Person (other than Pure or its Affiliates) shall, by reason of ICC acts
or omissions, have any security interest, or lien on any Licensed Technology,
Pure Confidential Information, or released finished Product.

11.4 General Covenants. Each Party covenants to the other Party:

(a) such Party shall perform its obligations and activities pursuant to this
Agreement (i) with the care, skill and diligence as provided herein; (ii) in
compliance with all Applicable Laws, including those concerning anti-bribery,
and industry standards; and (iii) with individuals who are appropriately trained
and qualified; and

(b) as of the Effective Date, such Party has (or will have at the time
performance is due) maintained, and will continue to maintain and keep in full
force and effect during the term of this Agreement, all filings and permits
necessary for such Party to perform its obligations hereunder.

11.5 DISCLAIMER. EXCEPT AS EXPRESSLY SET FORTH IN THIS ARTICLE 11, THE PARTIES
MAKE NO REPRESENTATIONS AND EXTEND NO WARRANTIES OF ANY KIND, EXPRESS, IMPLIED,
STATUTORY OR OTHERWISE, WITH RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, TITLE, NON-INFRINGEMENT, OR FITNESS
FOR A PARTICULAR PURPOSE, AND NON-INFRINGEMENT OF THE INTELLECTUAL PROPERTY
RIGHTS OF THIRD PARTIES.

 

Page 17 of 39



--------------------------------------------------------------------------------

CONFIDENTIAL

Final Execution Copy December 11 2013

 

12. INDEMNIFICATION; INSURANCE

12.1 LIMITATION ON LIABILITY. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE
OTHER PARTY FOR ANY INDIRECT, SPECIAL, INCIDENTAL, EXEMPLARY OR CONSEQUENTIAL
DAMAGES OF ANY KIND ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, HOWEVER
CAUSED AND ON ANY THEORY OF LIABILITY (WHETHER IN CONTRACT, TORT (INCLUDING
NEGLIGENCE), STRICT LIABILITY OR OTHERWISE), EVEN IF SUCH PARTY WAS ADVISED OR
OTHERWISE AWARE OF THE LIKELIHOOD OF SUCH DAMAGES. The limitations set forth in
this Section 12.1 shall not apply with respect to (a) the Party’s
indemnification obligations under Sections 12.2 or 12.3, as applicable,
(b) breach of Article 13, or (c) intentional misconduct of a Party.

12.2 Indemnification by Pure. Pure shall defend, indemnify and hold harmless and
ICC and its Affiliates, and its and their officers, directors, shareholders,
employees, agents, representatives, successor and assigns (“ICC Indemnitee”)
from and against any liability or expense (including reasonable legal expenses,
costs of litigation and attorneys’ fees), damages, or judgments, whether for
money or equitable relief (collectively, “Losses”) resulting from suits,
proceedings, claims, actions, demands, or threatened claims, actions or demands,
including, bodily, injury, risk of bodily injury, death, property damage and
product liability, in each case brought by a Third Party (each, a “Claim”)
against an ICC Indemnitee arising out of: (a) any negligent act or omission, or
willful wrongdoing by Pure or its Affiliates in the performance of this
Agreement, (b) the failure by Pure to comply with any Applicable Law, or (c) any
breach by Pure of this agreement, including of any representation or warranty of
Pure; except, in each case, to the extent any such Losses result from the gross
negligence or willful misconduct of an ICC Indemnitee or from the breach of any
representation or warranty or obligation under this Agreement by ICC.

12.3 Indemnification by ICC. ICC shall defend, indemnify and hold harmless Pure
and its Affiliates, and its and their officers, directors, shareholders,
employees, agents, representatives, successor and assigns (“Pure Indemnitee”)
from and against any and all Losses resulting from Claims against a Pure
Indemnitee arising out of: (a) any negligent act or omission, or willful
wrongdoing by ICC in the performance of this Agreement, (b) the failure by ICC
to comply with any Applicable Law, or (c) any breach by ICC of this Agreement,
including of any representation or warranty of ICC and including the failure to
supply Product that conforms to the applicable Specifications, or (d) any act or
omission by ICC in the Manufacture of the Product; except, in each case, to the
extent any such Losses result from the gross negligence or willful misconduct of
a Pure Indemnitee or from the breach of any representation or warranty or
obligation under this Agreement by Pure.

12.4 Limitations on Indemnification. The obligations to indemnify, defend, and
hold harmless set forth in Sections 12.2 and 12.3 shall be contingent upon the
Party seeking indemnification (the “Indemnitee”): (a) notifying the indemnifying
Party of a claim, demand or suit within ten (10) days of receipt of same;
provided, however, that Indemnitee’s failure or delay in providing such notice
shall not relieve the indemnifying Party of its indemnification obligation
except to the extent the indemnifying Party is prejudiced thereby; (b) allowing
the indemnifying Party and/or its insurers the right to assume direction and
control of the defense of any such claim, demand or suit; (c) using its best
efforts to cooperate with the indemnifying

 

Page 18 of 39



--------------------------------------------------------------------------------

CONFIDENTIAL

Final Execution Copy December 11 2013

 

Party and/or its insurers, at the indemnifying Party’s expense, in the defense
of such claim, demand or suit; and (d) agreeing not to settle or compromise any
claim, demand or suit without prior written authorization of the indemnifying
Party. The Indemnitee shall have the right to participate in the defense of any
such claim, demand or suit referred to in this Section utilizing attorneys of
its choice, at its own expense, provided, however, that the indemnifying Party
shall have full authority and control to handle any such claim, demand or suit.

12.5 Insurance. During the Term and for a period of five (5) years after
expiration or earlier termination of this Agreement, each Party shall obtain and
maintain, at its sole cost and expense, insurance policies, adequate to cover
its obligations hereunder and which are consistent with normal business
practices of prudent companies similarly situated, including:

(a) Commercial general liability insurance written on an occurrence basis with
combined bodily injury, property damage and personal injury liability limits of
not less than with a limit of no less than    ***    per occurrence
and    ***    annual aggregate; and

(b) Product and / or excess liability insurance with a limit of no less
than    ***    per occurrence and    ***    annual aggregate; and

(c) ICC shall obtain and maintain an “all risk”, “replacement cost” and “agreed
amount” form of property insurance covering its assets and in particular any
equipment, machinery or like kind property used in the Manufacture of Product.
The property insurance shall include but not be limited to additional coverages
commonly purchased for business interruption, extra expense and contingent
business interruption in limits sufficient to satisfy Pure’s reliance on the
manufacturer for uninterrupted product supply.

Each Party shall name the other Party as an additional insured under its policy.
Each Party shall provide written proof of the existence of such insurance to the
other Party upon request. If a purchaser of the Product requests that either
Party obtain insurance coverage in excess of what is described in this
Section 12.5 above, then the Management Committee shall promptly address such
request.

 

13. CONFIDENTIALITY

13.1 Confidentiality; Exceptions. Except to the extent expressly authorized by
this Agreement or otherwise agreed by the Parties in writing, during the Term
and for ten (10) years thereafter, the Parties agree that the receiving Party
shall keep confidential and shall not publish or otherwise disclose or use for
any purpose other than as provided for in this Agreement any confidential or
proprietary information or materials furnished to it by the other Party pursuant
to this Agreement (collectively, “Confidential Information”). Confidential
Information of a Party shall include all information and materials disclosed by
such Party or its designee that (a) if disclosed in writing or other tangible
form, is marked as “Confidential,” “Proprietary” or with similar designation at
the time of disclosure, or (b) if disclosed verbally or in other intangible
form, is indicated upon first disclosure as being confidential, or (c) by its
nature can reasonably be expected to be considered Confidential Information by
the recipient. For clarity, Confidential Information includes Information,
Specifications, SOPs, Licensed Technology, Forecasts, Firm

 

***  Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 19 of 39



--------------------------------------------------------------------------------

CONFIDENTIAL

Final Execution Copy December 11 2013

 

Orders, all financial information (including Transfer Price, price of Products,
Net Sales and royalties), information concerning customers (including identity,
Fields, Distribution Channels, and Inquiries), information concerning
Commercialization (including marketing plans and sales figures, whether
estimated or actual), employee information, and all Management Committee agenda,
discussions and minutes. Notwithstanding the foregoing, Confidential Information
shall not be deemed to include information or materials to the extent that it
can be established by written documentation by the receiving Party that such
information or material:

(a) was already known to or possessed by the receiving Party, other than under
an obligation of confidentiality (except to the extent such obligation has
expired or an exception is applicable under the relevant agreement pursuant to
which such obligation established), at the time of disclosure;

(b) was generally available to the public or otherwise part of the public domain
at the time of its first disclosure to the receiving Party;

(c) became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party in breach of this Agreement;

(d) was independently developed by the receiving Party as demonstrated by
documented evidence prepared contemporaneously with such independent
development; or

(e) was disclosed to the receiving Party, other than under an obligation of
confidentiality, by a Third Party who had no obligation to the disclosing Party
not to disclose such information to others.

13.2 Authorized Use and Disclosure. Each Party may use and disclose Confidential
Information of the other Party as follows:

(a) under appropriate confidentiality provisions substantially equivalent to
those in this Agreement, in connection with the performance of its obligations
or exercise of rights granted to such Party in this Agreement; and

(b) to the extent such disclosure is reasonably necessary (i) in Prosecution
efforts in accordance with this Agreement, (ii) prosecuting or defending
litigation, (iii) obtaining or maintaining Registrations, or (iv) to comply with
Applicable Laws, including regulations and rules promulgated by the United
States Securities and Exchange Commission (“SEC”), and with any subpoena issued
by a Government Authority of competent jurisdiction. If a Party deems it
necessary to disclose Confidential Information of the other Party pursuant to
clause (iv) of this Section, then such Party shall, if lawful to do so, give
prompt written notice of such proposed disclosure to the other Party to permit
such other Party sufficient opportunity to object to such disclosure or to take
measures to limit and/or ensure confidential treatment of such Confidential
Information. The receiving Party shall cooperate in good faith with the
disclosing Party, at the disclosing Party’s cost, in such efforts.

 

Page 20 of 39



--------------------------------------------------------------------------------

CONFIDENTIAL

Final Execution Copy December 11 2013

 

13.3 Injunctive Relief. Given the nature of the Confidential Information and the
competitive damage that would result to a Party upon unauthorized disclosure,
use or transfer of its Confidential Information to any Third Party, the Parties
agree that monetary damages may not be a sufficient remedy for any breach of
this Article 13. In addition to all other remedies, a disclosing Party shall be
entitled to seek specific performance and injunctive and other equitable relief
as a remedy for any breach or threatened breach of this Article 13. Receiving
Party waives its right to post any bond for the injunctive relief in a court of
law.

13.4 Terms of Agreement. The Parties shall treat the existence and material
terms of this Agreement as confidential and shall not disclose such information
to Third Parties without the prior written consent of the other Parties or
except as provided in Section 13.2 or as provided below.

13.5 Publicity.

(a) Press Releases. Except as otherwise mutually agreed by the Parties or as
required by Applicable Law or the rules of any stock exchange, no Party shall
issue or cause the publication of any press release or public announcement with
respect to the transactions contemplated by this Agreement without the express
prior approval of the other Party, which approval shall not be unreasonably
withheld or delayed; provided, however, that each Party may make any public
statement in response to questions by the press, analysts, investors or those
attending industry conferences or financial analyst calls, or issue press
releases, so long as any such public statement or press release is not
inconsistent with prior public disclosures or public statements approved by the
Parties pursuant to this Section 13.5 and which do not reveal non-public
information about the other Parties.

(b) Required Disclosures. With respect to complying with the disclosure
requirements of the SEC applicable to a Party, the Parties shall consult with
each other concerning which terms of this Agreement shall be requested to be
redacted in any public disclosure of the Agreement by the SEC, and each Party
shall seek confidential treatment by the SEC in public disclosure of the
Agreement by the agency for all sensitive commercial, financial and technical
information, including any dollar amounts set forth herein.

13.6 Stock Transactions. ICC acknowledges that as a result of this Agreement,
ICC has access to material, non-public information. ICC agrees that ICC’s
directors, officers, employees, agents, consultants and representatives will not
trade in Pure stock (“Transaction”) while in possession of non-public material
information about Pure and shall not “tip” others in their contemplation of a
Transaction. ICC hereby acknowledges that ICC is aware that any such Transaction
made while in the possession of non-public material information violates U.S.
Securities Laws and that any such violators are subject to significant financial
and criminal penalties.

 

14. TERM AND TERMINATION

14.1 Term. This Agreement shall commence on the Effective Date and, unless
earlier terminated pursuant to this Agreement, shall remain in full force and
effect through December 31, 2018

 

Page 21 of 39



--------------------------------------------------------------------------------

CONFIDENTIAL

Final Execution Copy December 11 2013

 

(the “Initial Term”). This Agreement shall automatically renew for one or more
subsequent periods of two (2) years (each such period, a “Renewal Term”) unless
either party notifies the other party at least ninety (90) days before the
expiration of the then-current Term that such notifying party does not intend to
renew the Agreement in its entirety, in which event the Agreement shall expire
at the end of the Term unless the parties agree otherwise in writing.

14.2 Termination.

(a) For Breach. A Party may terminate this Agreement in the event the other
Party materially breaches this Agreement, and such breach shall have continued
for thirty (30) days (or ten (10) days in the event of a breach of any payment
obligation or any Applicable Law) after notice thereof was provided to the
breaching Party by the non - breaching Party. Any such termination shall become
effective at the end of such thirty (30) day period (or ten (10) day period in
the event of a breach of any payment obligation or any Applicable Law) unless
the breaching Party has cured any such breach prior to the expiration of the
thirty (30) day or ten (10) day period, as applicable.

(b) Termination for Insolvency. A Party may immediately terminate this Agreement
on written notice in the event (each, a “Financial Event”) any of the following
occurs with respect to the other Party (the “Bankrupt Party”):

(i) such Bankrupt Party files a petition in bankruptcy or makes a general
assignment for the benefit of creditors or otherwise acknowledges in writing
insolvency, or is adjudged bankrupt, and such Bankrupt Party (1) fails to assume
this Agreement in any such bankruptcy proceeding within thirty (30) days after
filing or (2) assumes and assigns this Agreement to a Third Party;

(ii) such Bankrupt Party goes into or is placed in a process of complete
liquidation;

(iii) a trustee or receiver is appointed for any substantial portion of such
Bankrupt Party’s business and such trustee or receiver is not discharged within
sixty (60) days after appointment;

(iv) any case or proceeding shall have been commenced or other action taken
against such Bankrupt Party in bankruptcy or seeking liquidation,
reorganization, dissolution, a winding-up arrangement, composition or
readjustment of its debts or any other relief under any bankruptcy, insolvency,
reorganization or similar act or law of any jurisdiction now or hereafter in
effect and is not dismissed or converted into a voluntary proceeding governed by
Section 14.2(b)(i) within sixty (60) days after filing; or

(v) there shall have been issued a warrant of attachment, execution, distraint
or similar process against any substantial part of the property of such Bankrupt
Party and such event shall have continued for a period of sixty (60) days and
none of the following has occurred: (1) it is dismissed, (2) it is bonded in a
manner reasonably satisfactory to the other Party, or (3) it is discharged.

 

Page 22 of 39



--------------------------------------------------------------------------------

CONFIDENTIAL

Final Execution Copy December 11 2013

 

14.3 Termination by Mutual Agreement. This Agreement may be earlier terminated
upon the mutual written agreement by the Parties.

14.4 Effects of Expiration or Termination.

(a) Disposal of Inventory. Upon expiration or termination of this Agreement:

(i) Pure shall purchase, at ICC’s cost, the component inventory applicable to
the Products which were reasonably purchased, produced or maintained by ICC in
contemplation of filling Firm Orders, and purchase all undelivered Products
which were Manufactured pursuant to a Firm Order, at the Transfer Price; and/or

(ii) ICC shall have the right to sell all undelivered Products and pay to Pure
the royalty on Net Sales as set forth in Section 9.2.

(b) Rights in Bankruptcy. The rights and licenses granted under Section 3.1 of
this Agreement are, and shall otherwise be deemed to be, for purposes of
Section 365(n) of the U.S. Bankruptcy Code, licenses of rights to “intellectual
property” as defined under Section 101 of the U.S. Bankruptcy Code. The Parties
agree that in the event Pure is the Bankrupt Party, ICC shall retain and may
fully exercise all of its rights and elections under the U.S. Bankruptcy Code.

(c) Accrued Obligations. Expiration or termination of this Agreement for any
reason shall not release any Party of any obligation or liability which, at the
time of such expiration or termination, has already accrued or which is
attributable to a period prior to such expiration or termination.

(d) Non-Exclusive Remedy. Notwithstanding anything herein to the contrary,
termination of this Agreement by a Party shall be without prejudice to other
remedies such Party may have at law or equity.

14.5 Survival. The following provisions shall survive any expiration or
termination of this Agreement: Articles 1, 10, 12, 13, 15 and 16 and
Sections 9.6, 9.7, 9.8, 11.5 and 14.4. Except as otherwise provided in this
Article 14, all rights, licenses and obligations of the Parties under this
Agreement shall terminate upon expiration or termination of this Agreement for
any reason.

 

15. GOVERNING LAW; DISPUTE RESOLUTION

15.1 Governing Law. This Agreement shall be governed by and interpreted in
accordance with the substantive laws of the State of California, without regard
to conflict of law principles thereof.

15.2 Disputes. In the event that any issue, controversy or claim between the
Parties arises out of, relating to or in connection with, any provision of this
Agreement, or the rights or obligations of the Parties hereunder (a “Dispute”),
the Parties shall try to settle such Dispute and their differences amicably
between themselves. Either Party may initiate such informal dispute resolution
by sending written notice of the Dispute to the other Party, and within ten
(10) days

 

Page 23 of 39



--------------------------------------------------------------------------------

CONFIDENTIAL

Final Execution Copy December 11 2013

 

after such notice appropriate representatives of the Parties shall meet for
attempted resolution by good faith negotiations. If such representatives are
unable to resolve promptly such Dispute, it shall be referred to the Chief
Executive Officers for discussion and resolution. If the Chief Executive
Officers are unable to resolve such Dispute within thirty (30) days of
initiating such negotiations, unless otherwise agreed by the Parties, such
dispute shall be finally settled under Section 15.3.

15.3 Arbitration. For any Dispute involving amounts owed under the Agreement, or
whether a Party has breached its obligations under the Agreement (and/or has
cured such breach), such Dispute (if not resolved by the Parties under
Section 15.2) shall be resolved by final and binding arbitration in accordance
with this Section 15.3, under the Commercial Arbitration Rules and Supplementary
Procedures for Large Complex Disputes of the American Arbitration Association
(“AAA”) by a single arbitrator. Either Party may, following the end of the good
faith negotiation period referenced in Section 15.2, refer any such Dispute to
arbitration by submitting written notice to the other Party. Within fifteen
(15) Business Days of delivery of such notice, the Parties shall meet and
discuss in good faith and agree on (a) an arbitrator to resolve the issue, which
arbitrator shall be neutral and independent of both Parties and all of their
respective Affiliates, shall have significant experience and expertise in
licensing and partnering agreements in the pharmaceutical industry and other
relevant experience and (b) any changes in these arbitration provisions or the
rules of arbitration which are herein adopted, in an effort to expedite the
process and otherwise ensure that the process is appropriate given the nature of
the dispute and the values at risk. If the Parties cannot agree on such
arbitrator within fifteen (15) days of request by a Party for arbitration, then
such arbitrator shall be appointed by AAA, which arbitrator must meet the
foregoing criteria. The arbitration shall be held in San Diego, California, and
the proceedings shall be conducted in the English language. The arbitrators may
proceed to an award, notwithstanding the failure of either Party to participate
in the proceedings. The arbitrator shall be instructed that time is of the
essence in the arbitration proceeding. The arbitrator shall, within forty-five
(45) calendar days after the conclusion of the arbitration hearing, issue a
written award and statement of decision describing the essential findings and
conclusions on which the award is based, including the calculation of any
damages awarded (if applicable). The arbitrator shall be authorized to award
compensatory damages, but shall not be authorized to (i) award non-economic or
punitive damages to the extent expressly excluded under this Agreement, or
(ii) reform, modify or materially change this Agreement or any other agreements
contemplated hereunder; provided, however, that the damage limitations described
in part (i) of this sentence will not apply if such damages are statutorily
imposed. Judgment on the award rendered by the arbitrator may be enforced in any
court having competent jurisdiction thereof, or application may be made to the
court for a judicial recognition of the award or an order of enforcement as the
case may be, subject only to revocation on grounds of fraud or clear bias on the
part of the arbitrator. Notwithstanding anything contained in this Section 15.3
to the contrary, either Party shall have the right to seek equitable relief or
interim or provisional relief from a court of competent jurisdiction, including
a temporary restraining order, preliminary injunction or other interim equitable
relief, concerning a dispute either prior to or during any arbitration if
necessary to protect the interests of such Party or to preserve the status quo
pending the arbitration proceeding. The Parties agree that the arbitration shall
be kept confidential and that the existence of the proceeding and any element of
its (including any pleadings, briefs or other documents submitted or exchanged,
any testimony or other oral submissions and any awards) shall not be disclosed
beyond the arbitrator, the Parties, their counsel and any person

 

Page 24 of 39



--------------------------------------------------------------------------------

CONFIDENTIAL

Final Execution Copy December 11 2013

 

necessary to the conduct of the proceeding, except as may lawfully be required
in judicial proceedings relating to the arbitration or otherwise.

15.4 Continued Performance; No Tolling of Cure Periods. Except where clearly
prevented by a Dispute, each Party agrees to continue performing its obligations
under this Agreement while the Dispute is being resolved, subject to continued
performance by the other Party of its obligations unless and until the Dispute
is resolved or until this Agreement is terminated in accordance with the terms
of this Agreement. The time frame for a Party to cure any breach of the terms of
this Agreement shall not be tolled by the pendency of any dispute resolution
procedures.

 

16. MISCELLANEOUS

16.1 Assignment. The rights and obligations of the Parties under this Agreement
shall not be assignable without the prior written consent of the non-assigning
Party, not to be unreasonably withheld; except that each Party may assign this
Agreement, without the need to obtain the other Party’s consent, to an entity
that acquires substantially all of the business or assets of such Party
pertaining to this Agreement, in each case whether by merger, transfer of
assets, purchase of all outstanding shares or otherwise. Any permitted assignee
shall assume all obligations of its assignor under this Agreement. Any purported
assignment by a Party of this Agreement in violation of this Section 16.1 shall
be void

16.2 Notices. All notices or other communications that are required or permitted
under this Agreement shall be in writing and delivered personally, sent by
facsimile (and promptly confirmed by personal delivery or overnight courier as
provided in this Agreement), or sent by internationally-recognized overnight
courier to the addresses provided pursuant to this Section 16.2. Any such
communication will be deemed to have been given (a) when delivered, if
personally delivered, sent by facsimile on a business day (so long as a
facsimile is promptly confirmed by personal delivery or overnight courier as
provided in this Agreement) or e-mailed on a business day (so long as the e-mail
is sent with a delivery receipt confirmation, which confirmation is retained by
the sender), and (b) on the second business day after dispatch, if sent by
internationally-recognized overnight courier for delivery the next business day
and if such delivery is confirmed by a tracking record or similar document
provided by such courier. Each Party shall have the right to change its
addresses at any time by written notice to the other Party, as provided in this
Section 16.2. As of the Effective Date, the mailing addresses of the Parties
shall be as described below:

 

If to Pure:    Pure Biosciences, Inc.    1725 Gillespie Way    San Diego, CA
92020    Attention: Hank Lambert, CEO    Facsimile:    Copy to:

 

Page 25 of 39



--------------------------------------------------------------------------------

CONFIDENTIAL

Final Execution Copy December 11 2013

 

  

DLA Piper

  

4365 Executive Drive, Suite 1100

San Diego, CA 92121-2133

Attention: Jeffrey Thacker

 

If to ICC:    Intercon Chemical Company    1100 Central Industrial Drive    St.
Louis, MO 63110    Attention: Jim Epstein, CEO and President    Facsimile:   
Copy to:    William Biddle, CFO of ICC

16.3 Independent Status. Neither Party is an agent, employee or representative
of the other. Neither Party shall have the authority to make any statements,
representations or commitments of any kind, nor to take any action, which shall
be binding on the other Party, except as may be explicitly authorized by the
other Party in writing. This Agreement shall not constitute, create or in any
way be interpreted as a joint venture, partnership or formal business
organization of any kind, and this Agreement shall not be deemed to create any
fiduciary duties or obligations between the Parties.

16.4 Force Majeure. Neither Party shall be liable to the other for delay or
failure in the performance of the obligations on its part contained in this
Agreement if and to the extent that such failure or delay is due to
circumstances beyond its control which it could not have avoided by the exercise
of reasonable diligence. It shall notify the other Party promptly should such
circumstances arise, giving an indication of the likely extent and duration
thereof, and shall use all Commercially Reasonable Efforts to resume performance
of its obligations as soon as practicable; provided, however, that neither Party
shall be required to settle any labor dispute or disturbance.

16.5 Entire Agreement; Amendment. This Agreement (including all exhibits),
together with the Asset Purchase Agreement, shall constitute the entire
agreement and understanding of the Parties relating to the subject matter of
this Agreement and supersedes all prior and contemporaneous oral or written
agreements, representations, understandings or arrangements between the Parties
relating to the subject matter of this Agreement. No amendment, supplement or
other modification to any provision of this Agreement shall be binding unless in
writing and signed by both Parties.

16.6 Severability. If any provision of this Agreement or application thereof to
anyone is adjudicated to be invalid or unenforceable in any jurisdiction, such
invalidity or unenforceability shall not affect any provision or application of
this Agreement which can be given effect without the invalid or unenforceable
provision or application and shall not invalidate or render unenforceable such
provision or application in any other jurisdiction. Further, the judicial or
other competent authority making such determination shall have the power to
limit, construe or reduce the duration, scope, activity or area of such
provision, or delete specific words or phrases as necessary to render, such
provision enforceable in such jurisdiction.

 

Page 26 of 39



--------------------------------------------------------------------------------

CONFIDENTIAL

Final Execution Copy December 11 2013

 

16.7 No Waiver. No waiver of any rights under this Agreement shall be effective
unless in writing signed by the Party to be charged with such waiver. A waiver
of a breach or violation of any provision of this Agreement will not constitute
or be construed as a waiver of any subsequent breach or violation of that
provision or as a waiver of any breach or violation of any other provision of
this Agreement.

16.8 Headings; Rules of Construction. The captions and headings to this
Agreement are for convenience only, and are to be of no force or effect in
construing or interpreting any of the provisions of this Agreement. Unless
specified to the contrary, references to Articles, Sections or Exhibits shall
refer to the particular Articles, Sections or Exhibits of or to this Agreement
and references to this Agreement include all Exhibits hereto. Unless context
otherwise clearly requires, whenever used in this Agreement:

(a) the words “include” or “including” shall be construed as incorporating,
also, “but not limited to” or “without limitation;”

(b) the word “day,” “quarter” or “year” (and derivatives thereof, e.g.,
“quarterly”) shall mean a calendar day, calendar quarter or calendar year unless
otherwise specified (and “annual” or “annually” refer to a calendar year);

(c) the word “notice” shall mean notice in writing (whether or not specifically
stated) and shall include notices, consents, approvals and other written
communications contemplated under this Agreement;

(d) the word “hereof,” “herein,” “hereby” and derivative or similar word refers
to this Agreement (including any Exhibits);

(e) the word “or” shall have its inclusive meaning identified with the phrase
“and/or;”

(f) the words “will” and “shall” shall have the same obligatory meaning;

(g) provisions that require that a Party or the Parties hereunder “agree,”
“consent” or “approve” or the like shall require that such agreement, consent or
approval be specific and in writing, whether by written agreement, letter,
approved minutes or otherwise;

(h) words of any gender include the other gender; and

(i) words using the singular or plural number also include the plural or
singular number, respectively.

1.2 Interpretation. Pure and ICC have each participated in negotiations and due
diligence and consulted their respective counsel regarding this Agreement. In
the event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the Parties and no
presumption or burden of proof shall arise favoring or disfavoring any Party by
virtue of the authorship of any provisions of this Agreement.

 

Page 27 of 39



--------------------------------------------------------------------------------

CONFIDENTIAL

Final Execution Copy December 11 2013

 

1.3 Further Assurances. Each Party shall, as and when requested by the other
Party, do all acts and execute all documents as may be reasonably necessary to
give effect to the provisions of this Agreement

1.4 Counterparts. This Agreement may be executed in one (1) or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument. Signatures to this
Agreement that are transmitted by facsimile, electronic mail in “portable
document format” (“.pdf”), or by any other electronic means intended to preserve
the original graphic and pictorial appearance of this Agreement will have the
same effect as physical delivery of the paper document bearing an original
signature

[Signature page follows]

 

Page 28 of 39



--------------------------------------------------------------------------------

CONFIDENTIAL

Final Execution Copy December 11 2013

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement by their
duly authorized representatives.

 

PURE BIOSCIENCE, INC.     INTERCON CHEMICAL COMPANY By:  

/s/ Hank Lambert

    By:  

/s/ Jim Epstein

Name:  

Hank Lambert

    Name:  

Jim Epstein

Title:  

Chief Executive Officer

    Title:  

CEO and President

Date:  

12-11-13

    Date:  

12-11-13

Exhibits:

Exhibit A — Product Exhibit B - Field

Exhibit C — Customer Specific Exceptions

Exhibit D — Licensed Patents

Exhibit E — SOPs

Exhibit F — Specifications

Exhibit G — Transfer Price

 

Page 29 of 39



--------------------------------------------------------------------------------

CONFIDENTIAL

Final Execution Copy December 11 2013

 

EXHIBIT A

Products

 

1. ***

 

2. ***

 

3. ***

 

***  Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 30 of 39



--------------------------------------------------------------------------------

CONFIDENTIAL

Final Execution Copy December 11 2013

 

EXHIBIT B

Field

Any customer-specific account that exists as of the Effective Date that is
deemed by the Parties to be inconsistent with the Fields may be excluded by
mutual consent by the Management Committee under Exhibit C.

Pure Field:

***

 

***  Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 31 of 39



--------------------------------------------------------------------------------

CONFIDENTIAL

Final Execution Copy December 11 2013

 

***

ICC Field:

***

 

***  Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 32 of 39



--------------------------------------------------------------------------------

CONFIDENTIAL

Final Execution Copy December 11 2013

 

***

 

***  Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 33 of 39



--------------------------------------------------------------------------------

CONFIDENTIAL

Final Execution Copy December 11 2013

 

EXHIBIT C

Customer Specific Exclusivity for Distribution Field and Channel

Pure:

***

ICC:

***

 

***  Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 34 of 39



--------------------------------------------------------------------------------

CONFIDENTIAL

Final Execution Copy December 11 2013

 

***

 

***  Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 35 of 39



--------------------------------------------------------------------------------

CONFIDENTIAL

Final Execution Copy December 11 2013

 

EXHIBIT D

Licensed Patents

 

Patent

Number

   Title    Grant Date
(Filing Date)    Exp Date    Summary of Claims

***

 

***  Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 36 of 39



--------------------------------------------------------------------------------

CONFIDENTIAL

Final Execution Copy December 11 2013

 

EXHIBIT E

SOPs

To be provided by Pure to ICC under separate cover.

 

Page 37 of 39



--------------------------------------------------------------------------------

CONFIDENTIAL

Final Execution Copy December 11 2013

 

EXHIBIT F

Specifications

To be provided by Pure to ICC under separate cover.

 

Page 38 of 39



--------------------------------------------------------------------------------

CONFIDENTIAL

Final Execution Copy December 11 2013

 

EXHIBIT G

Transfer Price

***

 

***  Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 39 of 39